ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-299, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14(E), FREDERICK R. PALUMBO of MORRISTOWN, who was admitted to the bar of this State in 1982, should be disbarred based on discipline imposed in the State of California for conduct that in New Jersey violates RPC 1.15(a) (knowing misappropriation of client trust funds) and *78the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979) and In re Hollendonner, 102 N.J. 21, 26-27, 504 A.2d 1174 (1985);
And FREDERICK R. PALUMBO having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that FREDERICK R. PALUMBO be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by FREDERICK R. PALUMBO pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.